           Case 1:18-cv-11628-RA Document 16 Filed 02/06/19 Page 1 of 1



                                                                            James Fischer 
                                                                            99 Wall NYC  
                                                                            2/6/19 
 
The Honorable Ronnie Abrams 
United States Courthouse 
40 Foley Square 
New York, NY 10007 
Via E‐Mail 
Judge Abrams: 
 
I am the plaintiff in 18‐cv‐11628, “Fischer v Verizon”, removed to SDNY from state court. 
Document #15 was mailed Jan 12th, before the problems with ECF access were fixed by the 
local helpdesk and the national PACER helpdesk. It did not arrive in the City until Jan 31st.  
Doc #15 is duplicative of Doc #13, ECF‐filed on Jan 18th. 
Please ignore Doc #15.  Doc #13 the better‐worded revision, in my view.  
Thank you for your time and attention. 
 
               /s/ James Fischer 
               James Fischer 
 
 
